Title: From Benjamin Franklin to William Parsons, 3 May 1757
From: Franklin, Benjamin
To: Parsons, William


Dear Friend,
New York, May 3. 1757
I have just time to bid you Farewell; and to acquaint you, that Mr. Nugent is at present in the Service in Ireland, but ’tis thought the Regiment he belongs to, will be one of those ordered to America with the expected Fleet. He is a Relation of Col. Bradstreet’s; who is daily expected here, and tis said can give me the best Account of Nugent. If I learn any thing farther before I sail, I will acquaint you with it. I am, Dear Friend, Yours affectionately
B Franklin
Wm Parsons Esqr
 
Addressed (mostly cut off): Free B F[RANKLIN]
Endorsed: May 3d 1757 B. Franklin Richard NugentMr. Franklin’s Letter concerning Richd. Nugent
